DETAILED ACTION
This is a first action on the merits, in response to the claims received 10/31/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 10/31/2020 has been considered by the examiner. An initialed copy is attached herewith.
 	 		  	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,11-12,15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAO et al, (YAO), (USNO.2019/0386504).
 	As for claim 1, YAO discloses and shows an information processing apparatus comprising: a power processor (via power management unit); an interface: a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface: and a controller (within power management unit) configured to notify a swap request for swapping electric power roles (via switching power sources) with an external device (via backup energy storage element) to the external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface (par.[0026,0030-0039]).
    	As for claim 2, YAO discloses and shows the controller notifies the swap request (via master station) for requesting a supply of first electric power to the external device via the interface, in the notification (par.[0026]).
 	 As for claim 3, YAO discloses and shows the first electric power is electric power corresponding to a predetermined setting value (via master station) (par.[0026]).
 	As for claim 4, YAO discloses and shows wherein the detector includes an AC detector configured to detect a voltage value or a current value on a portion between an AC port and the power processor, and the controller performs the notification (within information to master station) in a case where a detection value of the AC detector indicates an abnormal value.
 	As for claim 11, YAO discloses and shows an electric power switching unit configured to switch a direction of electric power via the interface, wherein the controller controls the electric power switching unit to switch the direction of electric power via the interface from a power supply direction to a power reception direction in a case where it is determined that the swap request is successful (par.[0026,0030-0039]).
 	As for claim 12, YAO discloses and shows a switch configured to switch a supply of electric power supplied from the interface to the external device, wherein the controller controls the switch to restrict the electric power supplied from the interface to the external device in a case where it is determined as a result of the notification that electric power cannot be received from the external device (par.[0026,0030-0039]).
 	As for claim 15, YAO discloses and shows a control method of an information processing apparatus including: a power processor (via power management unit); an interface: and a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface. the control method (within power management unit) comprising the step of: notifying a swap request for swapping electric power roles (via switching power sources) with an external device (via backup energy storage element) to the external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied the an external device via the interface (par.[0026,0030-0039]).
 	As for claim 16, YAO discloses and shows the controller notifies the swap request for requesting a supply of first electric power to the external device via the interface, in the notification
 	As for claim 17, YAO discloses and shows first electric power is electric power corresponding to a predetermined setting value (par.[0026]).
 	As for claim 18, YAO discloses and shows detector includes an AC detector configured to detect a voltage value or a current value on a portion between an AC port and the power processor, and the controller performs the notification in a case where a detection value of the AC detector indicates an abnormal value (par.[0026,0030-0039]).
 	As for claim 20, YAO discloses and shows non-transitory computer-readable storage medium storing a computer program, when executed by a computer mounted on an information processing apparatus including: a power processor (within power management unit); an interface; and a detector (via fault circuit indicators) configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface, the computer program being configured to cause the information processing apparatus to: notify a swap request for swapping electric power roles (via switching power sources) with an external device (via backup energy storage element) to the external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface (par.[0026,0030-0039]).	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAO.
 As for claim 13, YAO discloses the claimed invention except for the interface is a USB (Universal Serial Bus) interface. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the interface is a USB (Universal Serial Bus) interface since it was known in the art the use of a USB (Universal Serial Bus) interface provides power delivery flexible for the user.

 	As for claim 14, YAO discloses the claimed invention except for the interface is an image forming unit configured to form an image based on image data; and an image scanning unit configured to scan an image of a document. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use an image scanning unit for advantage such as providing the ability to simplify user interaction.
   Allowable Subject Matter
Claims 5-10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5: controller notifies the swap request for requesting a supply of second electric power to the external device via the interface, in the notification, in a case where a detection value of the AC detector indicates an abnormal value, in combination with the remaining limitations of independent claims
Claim 9: detector includes another detector other than the AC detector, and wherein the controller notifies the swap request for requesting a supply of third electric power to the external device via the interface, in the notification, in a case where a detection value of the another detector indicates an abnormal value and the detection value of the AC detector indicates a normal value, in combination with the remaining limitations of independent claims
Claim 19: the controller notifies the swap request for requesting a supply of second electric power to the external device via the interface, in the notification, in a case where a detection value of the AC detector indicates an abnormal value, in combination with the remaining limitations of independent claims 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ARUN C WILLIAMS/ Primary Examiner, Art Unit 2859